EXHIBIT 10.1

 

 


Executed Version

 

 

 

ST. MARY LAND & EXPLORATION COMPANY

(a Delaware corporation)

$250,000,000 3.50% Senior Convertible Notes due 2027

PURCHASE AGREEMENT

 

 

 

 

 

 

Dated: March 29, 2007

 


 

Houston 3170177v.5

 



 

 

ST. MARY LAND & EXPLORATION COMPANY.

(a Delaware corporation)

$250,000,000

Senior Convertible Notes due 2027

PURCHASE AGREEMENT

March 29, 2007

MERRILL LYNCH & CO.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

WACHOVIA CAPITAL MARKETS, LLC

 

as Representatives of the several Initial Purchasers

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

4 World Financial Center

New York, New York 10080

Ladies and Gentlemen:

St. Mary Land & Exploration Company., a Delaware corporation (the “Company”),
confirms its agreement with Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner &
Smith Incorporated (“Merrill Lynch”) and each of the other Initial Purchasers
named in Schedule A hereto (collectively, the “Initial Purchasers,” which term
shall also include any initial purchaser substituted as provided in Section 11
hereof), for whom Merrill Lynch and Wachovia Capital Markets, LLC are acting as
representatives (in such capacity, the “Representatives), with respect to (i)
the issue and sale by the Company and the purchase by the Initial Purchasers,
acting severally and not jointly, of the respective principal amounts set forth
in said Schedule A of $250,000,000 aggregate principal amount of the Company’s
Senior Convertible Notes due 2027 (the “Initial Securities”) and (ii) the grant
by the Company to the Initial Purchasers of the option described in Section 2(b)
hereof to purchase all or any part of an additional $37,500,000 aggregate
principal amount of the Company’s Senior Convertible Notes due 2027 to cover
overallotments, if any (the “Option Securities” and, together with the Initial
Securities, the “Securities”). The Securities are to be issued pursuant to an
indenture to be dated as of April 4, 2007 (the “Indenture”) between the Company
and Wells Fargo Bank, N.A., as trustee (the “Trustee”).

The Securities are convertible, subject to certain conditions as described in
the Final Offering Memorandum (as described below), prior to maturity (unless
previously redeemed or otherwise purchased) into cash and shares of common
stock, par value $0.01 per share, of the Company (the “Common Stock”) in
accordance with the terms of the Securities and the Indenture, at the initial
conversion rate of 18.3757 shares of Common Stock per $1,000 principal amount of
Securities. Securities issued in book-entry form will be issued to Cede & Co. as
nominee of The Depository Trust Company (“DTC”).

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and agrees
that the Initial Purchasers may resell, subject to the conditions set forth
herein, all or a portion of the Securities to purchasers (“Subsequent
Purchasers”) at any time after this Agreement has been executed and delivered.
The Securities are to be offered and resold through the Initial Purchasers
without being registered under the Securities Act of 1933, as amended (the “1933
Act”), in reliance upon exemptions therefrom. Pursuant to the terms of the
Securities and the Indenture, investors that acquire Securities and any shares
of Common Stock acquired in connection with any conversion of Securities (solely
for purposes of this paragraph, “Securities”) may only resell or otherwise
transfer such Securities if such Securities are hereafter registered under the
1933 Act or if an exemption from the registration requirements of the 1933 Act
is available (including the exemption afforded by Rule 144A (“Rule 144A”) of the
rules and regulations promulgated under the 1933 Act by the Securities and
Exchange Commission (the “Commission”). On or prior to the Initial Closing Time,
the Company will enter into a registration rights agreement with the Initial
Purchasers (the “Registration Rights Agreement”) pursuant to which the Company
will be required to file and use reasonable best efforts to cause to become
effective a registration statement under the 1933 Act to register resales of the
Securities.

 

 

Houston 3170177v.5

 



 

 

The Company has (a) prepared and delivered to each Initial Purchaser copies of
(i) a preliminary offering memorandum dated March 28, 2007 and (ii) a pricing
term sheet dated March 29, 2007, attached hereto as Schedule B, which includes
the pricing terms and other information with respect to the Securities and other
matters not included in the Preliminary Offering Memorandum (as defined below)
(the “Pricing Term Sheet”) and (b) has prepared and will deliver to each Initial
Purchaser, as promptly as practicable prior to the Initial Closing Time, copies
of a final offering memorandum dated March 29, 2007 (the “Final Offering
Memorandum”), each for use by such Initial Purchaser in connection with its
solicitation of purchases of, or offering of, the Securities. “Offering
Memorandum” means, with respect to any date or time referred to in this
Agreement, the most recent offering memorandum (whether the Preliminary Offering
Memorandum or the Final Offering Memorandum, or any amendment or supplement to
either such document), including exhibits thereto and any documents incorporated
therein by reference, which has been prepared and delivered by the Company to
the Initial Purchasers in connection with their solicitation of purchases of, or
offering of, the Securities.

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included,” “stated” or described in the
Offering Memorandum (or other references of like import) shall be deemed to mean
and include all such financial statements and schedules and other information
which are incorporated by reference in the Offering Memorandum; and all
references in this Agreement to amendments or supplements to the Offering
Memorandum shall be deemed to mean and include the filing of any document under
the Securities Exchange Act of 1934, as amended (the “1934 Act”), that is
incorporated by reference in the Offering Memorandum.

The preliminary offering memorandum dated March 28, 2007, as amended and
supplemented immediately prior to the Applicable Time (as defined below),
including any documents filed under the 1934 Act prior to the Applicable Time
and incorporated by reference therein, is referred to herein as the “Preliminary
Offering Memorandum,” and the Preliminary Offering Memorandum together with the
Pricing Term Sheet are collectively referred to herein as the “Disclosure
Package.” “Applicable Time” means 9:00 A.M. (Eastern Time) on March 30, 2007 or
such other time as agreed by the Company and the Representatives.

 

SECTION 1.

Representations and Warranties by the Company.

(a)           Representations and Warranties. The Company represents and
warrants to each Initial Purchaser as of the Applicable Time and as of the
Closing Time referred to in Section 2(c) hereof, and agrees with each Initial
Purchaser, as follows:

(i)            Disclosure Package and Final Offering Memorandum. As of the
Applicable Time, neither (x) the Disclosure Package nor (y) any individual
Supplemental Offering Materials (as defined below), when considered together
with the Disclosure Package, included any untrue statement of a material fact or
omitted to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

“Supplemental Offering Materials” means any “written communication” (within the
meaning of the 1933 Act Regulations (as defined below)) prepared by or on behalf
of the Company, or used or referred to by the Company, that constitutes an offer
to sell or a solicitation of an offer to buy the Securities other than the
Offering Memorandum or amendments or supplements thereto (including the Pricing
Term Sheet), including, without limitation, any road show materials relating to
the Securities that constitutes such a written communication.

As of its issue date and as of the Closing Time, the Final Offering Memorandum
will not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

The representation and warranties in this subsection shall not apply to
statements in or omissions from the Disclosure Package or the Final Offering
Memorandum made in reliance upon and in conformity with written information
furnished to the Company by any Initial Purchaser through the Representatives
expressly for use therein. The Company has not distributed, and the Company will
not distribute, prior to the later of the Closing Time and the completion of the
Initial Purchasers’ distribution of the Securities, which shall be deemed to be
no later than the Closing Time unless the Company otherwise receives notice from
the Representatives, any offering

 

2

Houston 3170177v.5

 



 

material in connection with the offering and sale of the Securities other than
the Disclosure Package and the Final Offering Memorandum.

(ii)           Incorporated Documents. The Offering Memorandum as delivered from
time to time shall incorporate by reference the most recent Annual Report of the
Company on Form 10-K filed with the Commission and each Quarterly Report of the
Company on Form 10-Q and each Current Report of the Company on Form 8-K filed
with the Commission since the end of the fiscal year to which such Annual Report
relates. The documents incorporated or deemed to be incorporated by reference in
the Offering Memorandum at the time they were or hereafter are filed with the
Commission complied and will comply in all material respects with the
requirements of the 1934 Act and the rules and regulations of the Commission
thereunder (the “1934 Act Regulations”), and, when read together, at the
Applicable Time with the other information in the Disclosure Package, and at the
Closing Time with the Disclosure Package and the Final Offering Memorandum, did
not and will not include an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(iii)          Independent Accountants. The accountants who certified the
financial statements and supporting schedules included in the Disclosure Package
and the Final Offering Memorandum are independent registered public accountants
with respect to the Company and its subsidiaries within the meaning of the 1933
Act and the rules and regulations thereunder (the “1933 Act Regulations”).

(iv)          Financial Statements. The financial statements, together with the
related schedules and notes, included in the Disclosure Package and the Final
Offering Memorandum present fairly the financial position of the Company and its
consolidated subsidiaries at the dates indicated and the results of operations,
stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries for the periods specified; said financial statements have been
prepared in conformity with generally accepted accounting principles in the
United States (“GAAP”) applied on a consistent basis throughout the periods
involved. The supporting schedules, if any, included in the Disclosure Package
and the Final Offering Memorandum present fairly in accordance with GAAP the
information required to be stated therein. The selected financial data and the
summary financial information included in the Disclosure Package and the Final
Offering Memorandum present fairly the information shown therein and have been
compiled on a basis consistent with that of the audited financial statements
included in the Disclosure Package and the Final Offering Memorandum. There are
no pro forma or as adjusted financial statements that would be required to be
included or incorporated by reference in the Disclosure Package and the Final
Offering Memorandum if the Disclosure Package or the Offering Memorandum, as the
case may be, were included in a registration statement filed pursuant to the
1933 Act.

(v)           No Material Adverse Change in Business. Since the respective dates
as of which information is given in the Disclosure Package and the Final
Offering Memorandum, except as otherwise stated therein, (A) there has been no
material adverse change in the condition, financial or otherwise, or in the
earnings, business affairs or business prospects of the Company and its
subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business (a “Material Adverse Effect”), (B) there have been
no transactions entered into by the Company or any of its subsidiaries, other
than those in the ordinary course of business, which are material with respect
to the Company and its subsidiaries considered as one enterprise, and (C) there
has been no dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock.

(vi)          Good Standing of the Company. The Company has been duly organized
and is validly existing as a corporation in good standing under the laws of the
State of Delaware and has corporate power and authority to own, lease and
operate its properties and to conduct its business as described in the
Disclosure Package and the Final Offering Memorandum and to enter into and
perform its obligations under, or as contemplated by, this Agreement. The
Company is duly qualified as a foreign corporation to transact business and is
in good standing in each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not result in a Material Adverse Effect.

 

3

Houston 3170177v.5

 



 

 

(vii)         Good Standing of Subsidiaries. Each “significant subsidiary” of
the Company (as such term is defined in Rule 1-02 of Regulation S-X) (each a
“Designated Subsidiary” and, collectively, the “Designated Subsidiaries”) has
been duly organized and is validly existing as a corporation in good standing
under the laws of the jurisdiction of its incorporation, has corporate power and
authority to own, lease and operate its properties and to conduct its business
as described in the Disclosure Package and the Final Offering Memorandum and is
duly qualified as a foreign corporation to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business,
except where the failure so to qualify or to be in good standing would not
result in a Material Adverse Effect; except as otherwise disclosed in the
Disclosure Package and the Final Offering Memorandum, all of the issued and
outstanding capital stock of each Designated Subsidiary has been duly authorized
and validly issued, is fully paid and non-assessable and is owned by the
Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity; none of the
outstanding shares of capital stock of any Designated Subsidiary was issued in
violation of any preemptive or similar rights of any securityholder of such
Designated Subsidiary. The other subsidiaries of the Company other than
Designated Subsidiaries, considered in the aggregate as a single subsidiary, do
not constitute a “significant subsidiary” as defined in Rule 1-02 of Regulation
S-X.

(viii)       Capitalization. The authorized, issued and outstanding capital
stock of the Company is as set forth in the financial statements, including the
schedules and notes, included in the Disclosure Package and the Final Offering
Memorandum (except for subsequent issuances, if any, pursuant to this Agreement,
pursuant to reservations, agreements, employee benefit plans referred to in the
Disclosure Package and the Final Offering Memorandum or pursuant to the exercise
of convertible securities or options referred to in the Disclosure Package and
the Final Offering Memorandum). The shares of issued and outstanding capital
stock of the Company have been duly authorized and validly issued and are fully
paid and non-assessable; none of the outstanding shares of capital stock of the
Company was issued in violation of the preemptive or other similar rights of any
securityholder of the Company.

(ix)          Corporate Power. The Company has full right, power and authority
to execute and deliver this Agreement, the Securities, the Indenture and the
Registration Rights Agreement (collectively, the “Transaction Documents”) and to
perform its obligations hereunder and thereunder; and all action required to be
taken for the due and proper authorization, execution and delivery of each of
the Transaction Documents and the consummation of the transactions contemplated
thereby has been duly and validly taken.

(x)           Authorization of Agreement. This Agreement has been duly
authorized, executed and delivered by the Company.

(xi)          Authorization and Description of the Indenture. The Indenture has
been duly authorized by the Company and, when executed and delivered by the
Company and the Trustee, will constitute a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law). The Indenture will conform in all material respects to the statements
relating thereto contained in the Disclosure Package and the Final Offering
Memorandum.

(xii)         Authorization and Description of the Registration Rights
Agreement. The Registration Rights Agreement has been duly authorized by the
Company and, when duly executed and delivered by the Company and the Initial
Purchasers, will constitute a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or other similar laws relating to or affecting enforcement of
creditors’ rights generally, by general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law) and by
public policy limitations affecting the enforceability of indemnification or
contribution rights in connection with securities transactions, to the extent
applicable. The Registration

 

4

Houston 3170177v.5

 



 

Rights Agreement will conform in all material respects to the statements
relating thereto contained in the Disclosure Package and the Final Offering
Memorandum.

(xiii)        Authorization and Description of the Securities. The Securities
have been duly authorized and, at the Closing Time, will have been duly executed
by the Company and, when authenticated, issued and delivered in the manner
provided for in the Indenture and delivered against payment of the purchase
price therefor as provided in this Agreement, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers) reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally and except as enforcement thereof is subject to
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law), and will be in the form contemplated by, and
entitled to the benefits of, the Indenture. The Securities will conform in all
material respects to the statements relating thereto contained in the Disclosure
Package and the Final Offering Memorandum. Except as described in the Disclosure
Package and the Final Offering Memorandum, there are no outstanding
subscriptions, rights, warrants, options, calls, convertible securities,
commitments of sale or rights related to or entitling any person to purchase or
otherwise acquire any shares of, or any security convertible into or exercisable
or exchangeable for, the capital stock of, or other ownership interest in, the
Company.

(xiv)        Authorization and Description of Common Stock. The Common Stock
conforms to all statements relating thereto included in the Disclosure Package
and the Final Offering Memorandum and such description conforms to the rights
set forth in the instruments defining the same. The shares of Common Stock
issuable upon conversion of the Securities have been duly authorized and
reserved for issuance upon such conversion by all necessary corporate action and
such shares, when issued and delivered upon such conversion, will be validly
issued, fully paid and non-assessable; no holder of such shares will be subject
to personal liability by reason of being such a holder; the issuance of any
shares of Common Stock issuable upon conversion of the Securities is not subject
to preemptive or other similar rights of any securityholder of the Company.

(xv)         Absence of Defaults and Conflicts. Neither the Company nor any of
the Designated Subsidiaries is in violation of its charter or by-laws or in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in any contract, indenture, mortgage, deed of trust, loan
or credit agreement, note, lease or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which or any of them may be
bound, or to which any of the property or assets of the Company or any of its
Designated Subsidiaries is subject (collectively, “Agreements and Instruments”)
except for such violations or defaults that would not, singly or in the
aggregate, result in a Material Adverse Effect; and the execution, delivery and
performance of the Transaction Documents and any other agreement or instrument
entered into or issued or to be entered into or issued by the Company in
connection with the transactions contemplated hereby or thereby or in the
Disclosure Package and the Final Offering Memorandum and the consummation of the
transactions contemplated herein and in the Disclosure Package and the Final
Offering Memorandum (including the issuance and sale of the Securities and the
use of the proceeds from the sale of the Securities as described in the
Disclosure Package and the Final Offering Memorandum under the caption “Use of
Proceeds” and the issuance of the shares of Common Stock issuable upon
conversion of the Securities) and compliance by the Company with its obligations
hereunder do not and will not, whether with or without the giving of notice or
passage of time or both, conflict with or constitute a breach of, or default or
Repayment Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of the Designated Subsidiaries pursuant to, the Agreements and
Instruments (except for such conflicts, breaches or defaults or liens, charges
or encumbrances that would not, singly or in the aggregate, result in a Material
Adverse Effect), nor will such action result in any violation of the provisions
of the charter or by-laws of the Company or any of the Designated Subsidiaries
or any applicable law, statute, rule, regulation, judgment, order, writ or
decree of any government, government instrumentality or court, domestic or
foreign, having jurisdiction over the Company or any of its subsidiaries or any
of their assets, properties or operations. As used herein, a “Repayment Event”
means any event or condition which gives the holder of any note, debenture or
other evidence of indebtedness (or any person acting on such

 

5

Houston 3170177v.5

 



 

holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any of the Designated
Subsidiaries.

(xvi)        Absence of Labor Dispute. No labor dispute with the employees of
the Company or any of its subsidiaries exists or, to the knowledge of the
Company, is imminent.

(xvii)       Absence of Proceedings. There is no action, suit, proceeding,
inquiry or investigation before or brought by any court or governmental agency
or body, domestic or foreign, now pending, or, to the knowledge of the Company,
threatened, against or affecting the Company or any of its subsidiaries which is
required to be disclosed in the Disclosure Package or the Final Offering
Memorandum (other than as disclosed therein), or which might reasonably be
expected to result in a Material Adverse Effect, or which might reasonably be
expected to materially and adversely affect the properties or assets of the
Company or any of its subsidiaries or the consummation of the transactions
contemplated by this Agreement or the performance by the Company of its
obligations hereunder. The aggregate of all pending legal or governmental
proceedings to which the Company or any of its subsidiaries is a party or of
which any of their respective property or assets is the subject which are not
described in the Disclosure Package and the Final Offering Memorandum, including
ordinary routine litigation incidental to the business, could not reasonably be
expected to result in a Material Adverse Effect.

(xviii)      Accuracy of Exhibits. All of the descriptions of contracts or other
documents included in the Disclosure Package or the Final Offering Memorandum
are accurate and complete descriptions of such contracts or other documents.
There are no contracts or documents which are required to be described in the
documents incorporated by reference in the Disclosure Package or Final Offering
Memorandum or to be filed as exhibits thereto which have not been so described
and filed as required.

(xix)        Possession of Intellectual Property. The Company and its
subsidiaries own or possess, or can acquire on reasonable terms, adequate
patents, patent rights, licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively, “Intellectual
Property”) necessary to carry on the business now operated by them, and neither
the Company nor any of its subsidiaries has received any notice or is otherwise
aware of any infringement of or conflict with asserted rights of others with
respect to any Intellectual Property or of any facts or circumstances which
would render any Intellectual Property invalid or inadequate to protect the
interest of the Company or any of its subsidiaries therein, and which
infringement or conflict (if the subject of any unfavorable decision, ruling or
finding) or invalidity or inadequacy, singly or in the aggregate, would result
in a Material Adverse Effect.

(xx)         Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is necessary or required for the
performance by the Company of its obligations under the Transaction Documents,
in connection with the offering, issuance or sale of the Securities hereunder,
the issuance of shares of Common Stock upon conversion of Securities or the
consummation of the transactions contemplated by the Transaction Documents or
for the due execution, delivery or performance of the Transaction Documents by
the Company, except (A) such as have been already obtained, (B) as may be
required under 1933 Act or the 1933 Act Regulations in connection with the
transactions contemplated by the Registration Rights Agreement or state
securities laws and (C) for the qualification of the Indenture under the Trust
Indenture Act of 1939, as amended (the “1939 Act”).

(xxi)        Possession of Licenses and Permits. The Company and the Designated
Subsidiaries possess such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
federal, state, local or foreign regulatory agencies or bodies necessary to
conduct the business now operated by them; the Company and the Designated
Subsidiaries are in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply would not, singly
or in the aggregate, result in a Material Adverse Effect; all of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not have a Material Adverse
Effect; and neither the Company nor any of the Designated Subsidiaries has
received any notice of

 

6

Houston 3170177v.5

 



 

proceedings relating to the revocation or modification of any such Governmental
Licenses which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would result in a Material Adverse Effect.

(xxii)       Title to Property. The Company and its subsidiaries have good and
marketable title to all real property owned by the Company and its subsidiaries,
including without limitation, all oil and gas properties, and good title to all
other properties owned by them including, without limitation, all assets and
facilities used by the Company and its subsidiaries in the production and
marketing of oil and gas, in each case, free and clear of all mortgages,
pledges, liens, security interests, claims, restrictions or encumbrances of any
kind except such as (a) are described in the Disclosure Package and the Final
Offering Memorandum or (b) do not, singly or in the aggregate, materially affect
the value of such property and do not interfere with the use made and proposed
to be made of such property by the Company or any of its subsidiaries; and all
of the leases and subleases of the Company and its subsidiaries, considered as
one enterprise, and under which the Company or any of its subsidiaries holds
properties described in the Disclosure Package and the Final Offering
Memorandum, including, without limitation, all oil and gas producing properties
of the Company and its subsidiaries and all assets and facilities used by the
Company and its subsidiaries in the production and marketing of oil and gas, are
in full force and effect, and neither the Company nor any of its subsidiaries
has any notice of any claim of any sort that has been asserted by anyone adverse
to the rights of the Company or any of its subsidiaries under any of the leases
or subleases mentioned above, or affecting or questioning the rights of the
Company or any such subsidiary to the continued possession of the leased or
subleased premises under any such lease or sublease, except where the failure of
a lease or sublease to be in full force and effect or the existence of any such
claim would not, singly or in the aggregate, result in a Material Adverse
Effect.

(xxiii)     Environmental Laws. Except as described in the Disclosure Package
and the Final Offering Memorandum and except such matters as would not, singly
or in the aggregate, result in a Material Adverse Effect, (A) neither the
Company nor any of its subsidiaries is in violation of any federal, state, local
or foreign statute, law, rule, regulation, ordinance, code, policy or rule of
common law or any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment, relating to
pollution or protection of human health, the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata) or wildlife, including, without limitation, laws and regulations
relating to the release or threatened release of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum or
petroleum products, asbestos containing materials or mold (collectively,
“Hazardous Materials”) or to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials
(collectively, “Environmental Laws”), (B) the Company and its subsidiaries have
all permits, authorizations and approvals required under any applicable
Environmental Laws and are each in compliance with their requirements, (C) there
are no pending or threatened administrative, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of noncompliance or
violation, investigation or proceedings relating to any Environmental Law
against the Company or any of its subsidiaries and (D) there are no events or
circumstances that would reasonably be expected to form the basis of an order
for clean-up or remediation, or an action, suit or proceeding by any private
party or governmental body or agency, against or affecting the Company or any of
its subsidiaries relating to Hazardous Materials or Environmental Laws or the
violation of any Environmental Laws.

(xxiv)      Independent Petroleum Engineers. Ryder Scott Company, L.P., whose
report as of January 15, 2007 is referenced in the Offering Memorandum was, as
of the date of such report, and is, as of the date hereof, an independent
petroleum engineer with respect to the Company and its subsidiaries. Netherland,
Sewell & Associates, Inc., whose report as of January 12, 2007 is referenced in
the Offering Memorandum, was, as of the date of such report, and is, as of the
date hereof, an independent petroleum engineer with respect to the Company and
its subsidiaries.

(xxv)       Accuracy of Reserve Information. The information underlying the
estimates of reserves of the Company and its subsidiaries, which was supplied by
the Company to Ryder Scott Company, L.P. and Netherland, Sewell & Associates,
Inc. for purposes of auditing the reserve reports and estimates of the Company,
or preparing estimates of the Company’s reserves, and preparing the respective
letters (the

 

7

Houston 3170177v.5

 



 

“Reserve Report Letters” and each a “Reserve Report Letter”) of each of Ryder
Scott Company, L.P. and Netherland, Sewell & Associates, Inc., including,
without limitation, production, costs of operation and development, current
prices for production, agreements relating to current and future operations and
sales of production, was true and correct in all material respects on the dates
such estimates were made and such information was supplied and was prepared in
accordance with customary industry practices; other than normal production of
the reserves and intervening spot market product price fluctuations described in
the Disclosure Package and the Final Offering Memorandum, neither the Company
nor its subsidiaries is aware of any facts or circumstances that would result in
an adverse change in the reserves, or the present value of future net cash flows
therefrom, as described in the Offering Memorandum and as reflected in each
Reserve Report Letter, that would reasonably be expected to result in a Material
Adverse Effect; estimates of such reserves and present values as described in
the Offering Memorandum and reflected in each Reserve Report Letter comply in
all material respects with the applicable requirements of Regulation S-X and
Industry Guide 2 under the 1933 Act.

(xxvi)      Oil and Gas Agreements. The participation agreements, joint
development agreements, joint operating agreements, farm-out agreements and
other agreements described in the Disclosure Package and the Final Offering
Memorandum relating to the Company’s or its subsidiaries’ rights with respect to
the ownership, lease or operation of oil and gas properties, the acquisition of
interests in oil and gas properties or the exploration for, development of or
production of oil and gas reserves thereon, constitute valid and binding
agreements of the Company and its subsidiaries that are parties thereto and, to
the best knowledge of the Company, of the other parties thereto, enforceable in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law).

(xxvii)     Accounting Controls and Disclosure Controls. The Company and each of
its subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurances that (A) transactions are executed in accordance
with management’s general or specific authorization; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (C) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as described in the Disclosure Package and
Final Offering Memorandum, since the end of the Company’s most recent audited
fiscal year, there has been (1) no material weakness in the Company’s internal
control over financial reporting (whether or not remediated) and (2) no change
in the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting. The Company and its consolidated subsidiaries
employ disclosure controls and procedures that are designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the 1934 Act is recorded, processed, summarized and reported,
within the time periods specified in the Commission’s rules and forms, and is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and principal financial officer or
officers, as appropriate, to allow timely decisions regarding disclosure.

(xxviii)   Compliance with the Sarbanes-Oxley Act. There is and has been no
failure on the part of the Company or any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 related to loans and Sections 302 and 906 related to certifications.

(xxix)      Statistical and Market-Related Data. Any statistical and
market-related data included in the Disclosure Package and the Final Offering
Memorandum are based on or derived from sources that the Company believes to be
reliable and accurate in all material respects or represent the Company’s good
faith estimates that are made on the basis of data derived from such sources.

 

8

Houston 3170177v.5

 



 

 

(xxx)       Payment of Taxes. All United States federal income tax returns of
the Company and its subsidiaries required by law to be filed have been filed and
all taxes shown by such returns or otherwise assessed, which are due and
payable, have been paid, except assessments against which appeals have been or
will be promptly taken and as to which adequate reserves have been provided. The
United States federal income tax returns of the Company through the fiscal year
ended December 31, 2005 have been settled and no assessment in connection
therewith has been made against the Company. The Company and its subsidiaries
have filed all other tax returns that are required to have been filed by them
pursuant to applicable foreign, state, local or other law except insofar as the
failure to file such returns would not result in a Material Adverse Effect, and
has paid all taxes due pursuant to such returns or pursuant to any assessment
received by the Company and its subsidiaries, except for such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided. The charges, accruals and reserves on the books of the Company in
respect of any income and corporation tax liability for any years not finally
determined are adequate to meet any assessments or re-assessments for additional
income tax for any years not finally determined, except to the extent of any
inadequacy that would not result in a Material Adverse Effect.

(xxxi)      Insurance. The Company and its subsidiaries carry or are entitled to
the benefits of insurance, with financially sound and reputable insurers, in
such amounts and covering such risks as is generally maintained by companies of
established repute engaged in the same or similar business, and all such
insurance is in full force and effect. The Company has no reason to believe that
it or any subsidiary will not be able (A) to renew its existing insurance
coverage as and when such policies expire or (B) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct its
business as now conducted and at a cost that would not result in a Material
Adverse Effect. Neither of the Company nor any subsidiary has been denied any
insurance coverage which it has sought or for which it has applied.

(xxxii)     Investment Company Act. The Company is not required, and upon the
issuance and sale of the Securities as herein contemplated and the application
of the net proceeds therefrom as described in the Disclosure Package and the
Final Offering Memorandum will not be required, to register as an “investment
company” under the Investment Company Act of 1940, as amended (the “1940 Act”).

(xxxiii)     Similar Offerings. Neither the Company nor any of its affiliates,
as such term is defined in Rule 501(b) under the 1933 Act (each, an
“Affiliate”), has, directly or indirectly, solicited any offer to buy, sold or
offered to sell or otherwise negotiated in respect of, or will solicit any offer
to buy, sell or offer to sell or otherwise negotiate in respect of, in the
United States or to any United States citizen or resident, any security which is
or would be integrated with the sale of the Securities in a manner that would
require the offered Securities to be registered under the 1933 Act.

(xxxiv)    Rule 144A Eligibility. The Securities are eligible for resale
pursuant to Rule 144A and will not be, at the Closing Time, of the same class as
securities listed on a national securities exchange registered under Section 6
of the 1934 Act, or quoted in a U.S. automated interdealer quotation system.

(xxxv)     No General Solicitation. None of the Company, its Affiliates or any
person acting on its or any of their behalf (other than the Initial Purchasers
and their Affiliates, as to whom the Company makes no representation) has
engaged or will engage, in connection with the offering of the Securities, in
any form of general solicitation or general advertising within the meaning of
Rule 502(c) under the 1933 Act.

(xxxvi)    No Registration Required. Subject to compliance by the Initial
Purchasers with their representations and warranties set forth in Section 6
hereof and the procedures set forth in Section 6 hereof, the compliance of the
Initial Purchasers with the offering and transfer procedures and restrictions
described in the Disclosure Package and Final Offering Memorandum and the
accuracy of the representations and warranties made in accordance with this
Agreement and the Final Offering Memorandum by purchasers to whom the Initial
Purchasers initially resell Securities, it is not necessary in connection with
the offer, sale and delivery of the Securities to the Initial Purchasers and to
each Subsequent Purchaser in the manner contemplated by this Agreement and the
Final Offering Memorandum to register the Securities under the 1933 Act or to
qualify the Indenture under the 1939 Act.

 

9

Houston 3170177v.5

 



 

 

(xxxvii)   Foreign Corrupt Practices Act. Neither the Company nor, to the
knowledge of the Company, any director, officer, agent, employee, Affiliate or
other person acting on behalf of the Company or any of its subsidiaries is aware
of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and the Company and, to the knowledge of
the Company, its Affiliates have conducted their businesses in compliance with
the FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

(xxxviii)   Money Laundering Laws. The operations of the Company are and have
been conducted at all times materially in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the best knowledge of the Company,
threatened.

(xxxix)     OFAC. Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee, Affiliate or person acting on behalf of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the Company
will not directly or indirectly use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.

(b)           Officer’s Certificates. Any certificate signed by any officer of
the Company or any of its subsidiaries delivered to the Representatives or to
counsel for the Initial Purchasers shall be deemed a representation and warranty
by the Company to each Initial Purchaser as to the matters covered thereby.

 

SECTION 2.

Sale and Delivery to Initial Purchasers; Closing.

(a)           Initial Securities. On the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, the Company agrees to sell to each Initial Purchaser, severally and not
jointly, and each Initial Purchaser, severally and not jointly, agrees to
purchase from the Company, the aggregate principal amount of Initial Securities
set forth in Schedule A hereto opposite the name of such Initial Purchaser, at a
price of 97.75% of the principal amount thereof, plus any additional principal
amount of Securities which such Initial Purchaser may become obligated to
purchase pursuant to the provisions of Section 11 hereof.

(b)           Option Securities. In addition, on the basis of the
representations and warranties herein contained and subject to the terms and
conditions herein set forth, the Company hereby grants an option to the Initial
Purchasers to purchase up to an additional $37,500,000 aggregate principal
amount of Option Securities at the same purchase price as the Initial Purchasers
paid for the Initial Securities, plus accrued and unpaid interest from the
Initial Closing Time to, but excluding, the Option Closing Time. The option
hereby granted will expire 13 days after the Initial Closing Time and may be
exercised at any time, in whole or in part, for the purpose of covering
overallotments, if any, made in connection with the offering and distribution of
the Initial Securities upon notice by the Representatives to the Company setting
forth the number of Option Securities as to which the Initial Purchasers are
then exercising the option and the time and date of payment and delivery for
such Option Securities. Any such time and date of delivery (the “Option Closing
Time”) shall be determined by the Company and the Representatives, but shall not
be later than seven full business days after the exercise of said option, nor in
any event prior to the Initial Closing Time, as hereinafter defined.

 

10

Houston 3170177v.5

 



 

 

(c)           Payment. Payment of the purchase price for, and delivery of one or
more global certificates for, the Initial Securities shall be made at the
offices of Vinson & Elkins L.L.P., First City Tower, 1001 Fannin St., Suite
2500, Houston, TX 77002-6760, or at such other place as shall be agreed upon by
the Representatives and the Company, at 9:00 A.M. (Eastern time) on the third
(fourth, if the pricing occurs after 4:30 P.M. (Eastern time) on any given day)
business day after the date hereof (unless postponed in accordance with the
provisions of Section 11), or such other time not later than ten business days
after such date as shall be agreed upon by the Representatives and the Company
(such time and date of payment and delivery being herein called “Initial Closing
Time” and the Initial Closing Time and the Option Closing Time each being the
applicable “Closing Time”).

In addition, in the event that any or all of the Option Securities are purchased
by the Initial Purchasers, payment of the purchase price for, and delivery of
global certificates for, such Option Securities shall be made at the
above-mentioned offices, or at such other place as shall be agreed upon by the
Representatives and the Company, on the Option Closing Time as specified in the
notice from the Representatives to the Company.

Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company, against delivery of the
Securities to the Representatives for the respective accounts of the Initial
Purchasers through the facilities of DTC. It is understood that each Initial
Purchaser has authorized the Representatives, for its account, to accept
delivery of, receipt for, and make payment of the purchase price for, the
Securities which it has agreed to purchase. Merrill Lynch and Wachovia Capital
Markets, LLC, individually and not as representatives of the Initial Purchasers,
may (but shall not be obligated to) make payment of the purchase price for the
Securities to be purchased by any Initial Purchaser whose funds have not been
received by the Closing Time, but such payment shall not relieve such Initial
Purchaser from its obligations hereunder.

(d)           Denominations; Registration. Global Certificates for the Initial
Securities and the Option Securities, if any, shall be registered in the name of
Cede & Co., as nominee of DTC, and shall be in such denominations ($1,000 or
integral multiples of $1,000 in excess thereof) as the Representatives may
request in writing at least one full business day before Initial Closing Time or
the Option Closing Time, as the case may be. The global certificates
representing the Securities shall be made available for examination and
packaging by the Initial Purchasers in The City of New York not later than 10:00
A.M. (Eastern time) on the last business day prior to Initial Closing Time or
the Option Closing Time, as the case may be.

SECTION 3.         Covenants of the Company. The Company covenants with each
Initial Purchaser as follows:

(a)           Delivery of Offering Memorandum. The Company, as promptly as
possible, will furnish to each Initial Purchaser, without charge, such number of
copies of the Offering Memorandum and any amendments and supplements thereto and
documents incorporated by reference therein as such Initial Purchaser may
reasonably request.

(b)           Notice and Effect of Material Events. The Company will immediately
notify each Initial Purchaser, and confirm such notice in writing, of (x) any
filing made by the Company of information relating to the offering of the
Securities with any securities exchange or any other regulatory body in the
United States or any other jurisdiction, and (y) prior to the completion of the
placement of the Securities by the Initial Purchasers as evidenced by a notice
from the Initial Purchasers to the Company, any material changes in or affecting
the condition, financial or otherwise, or the earnings, business affairs or
business prospects of the Company and its subsidiaries considered as one
enterprise, which (i) make any statement in the Disclosure Package, any Offering
Memorandum or any Supplemental Offering Material false or misleading or (ii) if
not disclosed in the Disclosure Package or the Offering Memorandum, would
constitute a material omission therefrom. In such event or if during such time
any event shall occur as a result of which it is necessary, in the reasonable
opinion of any of the Company, its counsel, the Initial Purchasers or counsel
for the Initial Purchasers, to amend or supplement the Offering Memorandum in
order that the Offering Memorandum not include any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein not misleading in the light of the circumstances then
existing, the Company will forthwith amend or supplement the Offering Memorandum
by preparing and furnishing to each Initial Purchaser an amendment or amendments
of, or a supplement or supplements to, the Offering Memorandum (in form and
substance satisfactory in the reasonable opinion of counsel for the Initial
Purchasers) so that, as so amended or supplemented, the Offering Memorandum will
not include an untrue statement of a material fact or omit to state a

 

11

Houston 3170177v.5

 



 

material fact necessary in order to make the statements therein, in the light of
the circumstances existing at the time it is delivered to a Subsequent
Purchaser, not misleading.

(c)           Amendment and Supplements to the Offering Memorandum; Preparation
of Pricing Supplement; Supplemental Offering Materials. The Company will advise
each Initial Purchaser promptly of any proposal to amend or supplement the
Offering Memorandum, will furnish each Initial Purchaser with copies of such
amendment or supplement a reasonable amount of time prior thereto and will not
effect such amendment or supplement without the consent of the Initial
Purchasers. Neither the consent of the Initial Purchasers, nor the Initial
Purchasers’ delivery of any such amendment or supplement, shall constitute a
waiver of any of the conditions set forth in Section 5 hereof. The Company will
prepare the Pricing Term Sheet, in form and substance satisfactory to the
Representatives, and shall furnish as soon as practicable but no later than 4
hours prior to the Applicable Time to each Initial Purchaser, without charge, as
many copies of the Pricing Term Sheet as such Initial Purchaser may reasonably
request. The Company represents and agrees that, unless it obtains the prior
consent of the Representatives, and each Initial Purchaser agrees that, unless
it obtains the prior written consent of the Company and the Representatives, it
has not made and will not make any offer relating to the Securities by means of
any Supplemental Offering Materials; provided, however, that prior to the
preparation of the Pricing Term Sheet, the Initial Purchasers are authorized to
use the information with respect to the final terms of the Securities in
communications conveying information relating to the offering to investors.

(d)           Qualification of Securities for Offer and Sale. The Company will
use its best efforts, in cooperation with the Initial Purchasers, to qualify the
Securities and the shares of Common Stock issuable upon conversion of Securities
for offering and sale under the applicable securities laws of such states and
other jurisdictions (domestic and foreign) as the Initial Purchasers may
designate and to maintain such qualifications in effect as long as required for
the sale of the Securities; provided, however, that the Company shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject. In each
jurisdiction in which the Securities or such shares of Common Stock issuable
upon conversion of the Securities have been so qualified, the Company will file
such statements and reports as may be required by the laws of such jurisdiction
to continue such qualification in effect for so long as may be required in
connection with the distribution of the Securities.

(e)           Listing of Common Stock. The Company will use its best efforts to
cause all shares of Common Stock issuable upon conversion of the Securities to
be listed on the New York Stock Exchange.

(f)            DTC. The Company will cooperate with the Initial Purchasers and
use its best efforts to permit the offered Securities to be eligible for
clearance and settlement through the facilities of DTC.

(g)           Use of Proceeds. The Company will use the net proceeds received by
it from the sale of the Securities in the manner specified in the Offering
Memorandum under “Use of Proceeds”.

(h)           Restriction on Sale of Securities. During a period of 60 days from
the date of the Final Offering Memorandum (the “Lock-up Period”), the Company
will not, without the prior written consent of the Representatives, (i) offer,
pledge, sell, announce the intention to sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant for the sale of, lend or otherwise transfer or dispose
of any shares of Common Stock or any securities convertible into or exercisable
or exchangeable for or repayable with Common Stock, or request that the Company
file or file any registration statement under the 1933 Act with respect to any
of the foregoing or (ii) enter into any swap or other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequences of ownership of the Common Stock, or any securities
convertible into or exercisable or exchangeable for or repayable with Common
Stock, whether any such swap or transaction described in clause (i) above or
this clause (ii) is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise. The foregoing sentence shall not apply to (A)
shares of Common Stock to be issued upon conversion of the Securities, (B) the
Company’s issuance of stock options and stock units to the Company’s directors
and employees pursuant to any existing employee benefit plans or director
compensation plans of the Company, or (C) the Company’s issuance of shares of
Common Stock to directors and employees of the Company upon the exercise of
options outstanding on the date hereof or the conversion of stock units
outstanding on the date hereof under existing employee benefit plans or director
compensation plans of the Company.

 

12

Houston 3170177v.5

 



 

 

(i)            PORTAL Designation. The Company will use its best efforts to
permit the Securities to be designated PORTAL securities in accordance with the
rules and regulations adopted by the National Association of Securities Dealers,
Inc. (“NASD”) relating to trading in the PORTAL Market.

(j)            Reporting Requirements. Until the offering of the Securities is
complete, the Company will file all documents required to be filed with the
Commission pursuant to the 1934 Act within the time periods required by the 1934
Act and the 1934 Act Regulations.

(k)           Reservation of Shares of Common Stock. The Company shall reserve
and keep available at all times, free of preemptive rights, shares of Common
Stock for the purpose of enabling the Company to satisfy any obligations to
issue shares of Common Stock upon conversion of the Securities.

(l)            Trust Indenture Act. The Company agrees that it will comply with
all the terms and conditions of the Registration Rights Agreement and at the
time of any registration of the Securities pursuant to the Registration Rights
Agreement it will cause the Indenture to be qualified under the 1939 Act.

 

SECTION 4.

Payment of Expenses.

(a)           Expenses. The Company will pay all expenses incident to the
performance of its obligations under this Agreement, including (i) the
preparation, printing and delivery to the Initial Purchasers of the Disclosure
Package or any Offering Memorandum (including financial statements and any
schedules or exhibits and any document incorporated therein by reference) and of
each amendment or supplement thereto or of any Supplemental Offering Material,
(ii) the preparation, printing and delivery to the Initial Purchasers of this
Agreement, any Agreement among the Initial Purchasers, the Indenture and such
other documents as may be required in connection with the offering, purchase,
sale, issuance or delivery of the Securities, (iii) the preparation, issuance
and delivery of the certificates for the Securities to the Initial Purchasers,
including any transfer taxes, any stamp or other duties payable upon the sale,
issuance and delivery of the Securities to the Initial Purchasers and any
charges of DTC in connection therewith, (iv) the fees and disbursements of the
Company’s counsel, accountants and other advisors, (v) the qualification of the
Securities and the shares of Common Stock issuable upon conversion of the
Securities under securities laws in accordance with the provisions of Section
3(d) hereof, including filing fees and the fees and disbursements of counsel for
the Initial Purchasers in connection therewith and in connection with the
preparation of the blue sky survey and any supplement thereto, (vi) the fees and
expenses of the Trustee, including the fees and disbursements of counsel for the
Trustee in connection with the Indenture and the Securities, (vii) the costs and
expenses of the Company relating to investor presentations on any “road show”
undertaken in connection with the marketing of the Securities, if any,
including, without limitation, expenses associated with the production of road
show slides and graphics, fees and expenses of any consultants engaged in
connection with the road show presentations, travel and lodging expenses of the
representatives and officers of the Company and any such consultants, (viii) any
fees payable in connection with the rating of the Securities and any fees and
expenses payable in connection with the initial and continued designation of the
Securities as PORTAL securities under the PORTAL Market Rules pursuant to NASD
Rule 5322, (ix) any fees of the NASD and (x) any fees and expenses payable in
connection with the initial and continued listing of the Common Stock issuable
upon conversion of the Securities on the New York Stock Exchange.

(b)           Termination of Agreement. If this Agreement is terminated by the
Representatives in accordance with the provisions of Section 5 (excluding
Section 5(b) hereof) or Section 10(a)(i) hereof, the Company shall reimburse the
Initial Purchasers for all of their out-of-pocket expenses, including the
reasonable fees and disbursements of counsel for the Initial Purchasers.

SECTION 5.         Conditions of Initial Purchasers’ Obligations. The
obligations of the several Initial Purchasers hereunder are subject to the
accuracy of the representations and warranties of the Company contained in
Section 1 hereof or in certificates of any officer of the Company or any of its
subsidiaries delivered pursuant to the provisions hereof, to the performance by
the Company of its covenants and other obligations hereunder, and to the
following further conditions:

(a)           Opinion of Counsel for Company. At the Closing Time, the
Representatives shall have received the favorable opinion, dated as of the
Closing Time, in form and substance satisfactory to counsel for the Initial
Purchasers, together with signed or reproduced copies of such letter for each of
the other Initial Purchasers, of

 

13

Houston 3170177v.5

 



 

Ballard Spahr Andrews & Ingersoll, LLP, counsel for the Company to the effect
set forth in Exhibit A hereto and to such further effect as counsel to the
Initial Purchasers may reasonably request.

(b)           Opinion of Counsel for Initial Purchasers. At the Closing Time,
the Representatives shall have received the favorable opinion, dated as of the
Closing Time, of Vinson & Elkins L.L.P., counsel for the Initial Purchasers as
to such matters as they shall request.

(c)           Officers’ Certificate. At the Closing Time, there shall not have
been, since the date hereof or since the respective dates as of which
information is given in the Disclosure Package or the Final Offering Memorandum
(exclusive of any amendments or supplements thereto subsequent to the date of
this Agreement), any material adverse change in the condition, financial or
otherwise, or in the earnings, business affairs or business prospects of the
Company and its subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, and the Representatives shall have
received a certificate of the President or a Vice President of the Company and
of the chief financial or chief accounting officer of the Company, dated as of
the Closing Time, to the effect that (i) there has been no such material adverse
change, (ii) the representations and warranties in Section 1(a) hereof are true
and correct with the same force and effect as though expressly made at and as of
the Closing Time, and (iii) the Company has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied at or prior to
the Closing Time.

(d)           Accountants’ Comfort Letter. At the time of the execution of this
Agreement, the Representatives shall have received from Deloitte & Touche LLP a
letter dated such date, in form and substance satisfactory to the Initial
Purchasers, containing statements and information of the type ordinarily
included in accountants’ “comfort letters” to the Representatives with respect
to the financial statements and certain financial information contained in the
Disclosure Package and the Final Offering Memorandum.

(e)           Bring-down Comfort Letter. At the Closing Time, the
Representatives shall have received from Deloitte & Touche LLP a letter, dated
as of the Closing Time, to the effect that they reaffirm the statements made in
the letter furnished pursuant to subsection (d) of this Section, except that the
specified date referred to shall be a date not more than three business days
prior to the Closing Time.

(f)            PORTAL. At the Closing Time, the Securities shall have been
designated for trading on PORTAL.

(g)           Lock-up Agreements. On or prior to the date of this Agreement, the
Representatives shall have received an agreement substantially in the form of
Exhibit C hereto signed by the persons listed in Schedule C hereto.

(h)           Indenture and Registration Rights Agreement. At or prior to the
Initial Closing Time, each of the Company and the Trustee shall have executed
and delivered the Indenture, and the Company and the Representatives shall have
executed and delivered the Registration Rights Agreement.

(i)            Reserve Engineer Comfort Letters. At the Closing Time, the
Initial Purchasers shall have received a letter, dated such Closing Time, from
each of Ryder Scott Company, L.P. and Netherland, Sewell & Associates, Inc.,
with respect to the reserve information included in the Disclosure Package and
the Final Offering Memorandum.

(j)            Conditions to Purchase of Option Securities. In the event that
the Initial Purchasers exercise their option provided in Section 2(b) hereof to
purchase all or any portion of the Option Securities, the obligation of the
Initial Purchasers to purchase such Option Securities is subject to the
representations and warranties of the Company contained herein and the
statements in any certificates furnished by the Company hereunder being true and
correct as of the Option Closing Time and that, at the Option Closing Time, the
Initial Purchasers shall have received:

(i)            Officers’ Certificate. A certificate, dated the Option Closing
Time, of the President or a Vice President of the Company and of the chief
financial officer or chief accounting officer of the Company confirming that the
certificate delivered at the Initial Closing Time pursuant to Section 5(c)
hereof remains true and correct as of the Option Closing Time;

 

14

Houston 3170177v.5

 



 

 

(ii)           Opinion of Counsel for Company. The favorable opinion of Ballard
Spahr Andrews & Ingersoll, LLP, counsel for the Company, in form and substance
satisfactory to counsel for the Initial Purchasers, dated as of the Option
Closing Time, relating to the Option Securities to be purchased on such Option
Closing Time and otherwise to the same effect as the opinion required by Section
5(a) hereof.

(iii)          Opinion of Counsel for Initial Purchasers. The favorable opinion
of Vinson & Elkins L.L.P., counsel for the Initial Purchasers, dated as of the
Option Closing Time, relating to the Option Securities to be purchased on the
Option Closing Time and otherwise to the same effect as the opinion required by
Section 5(b) hereof;

(iv)          Bring-down Comfort Letter. A letter from Deloitte & Touche LLP, in
form and substance satisfactory to the Initial Purchasers and dated as of the
Option Closing Time, substantially in the same form and substance as the letter
furnished to the Representatives pursuant to Section 5(d) hereof, except that
the “specified date” in the letter furnished pursuant to this subparagraph shall
be a date not more than three business days prior to the Option Closing Time.

(k)           Additional Documents. At the Closing Time, counsel for the Initial
Purchasers shall have been furnished with such documents and opinions as they
may require for the purpose of enabling them to pass upon the issuance and sale
of the Securities as herein contemplated, or in order to evidence the accuracy
of any of the representations or warranties, or the fulfillment of any of the
conditions, herein contained; and all proceedings taken by the Company in
connection with the issuance and sale of the Securities as herein contemplated
shall be satisfactory in form and substance to the Representatives and counsel
for the Initial Purchasers.

(l)            Termination of Agreement. If any condition specified in this
Section shall not have been fulfilled when and as required to be fulfilled, this
Agreement or, in the case of any condition to the purchase of Option Securities,
on an Option Closing Time which is after the Initial Closing Time, the
obligations of the Initial Purchasers to purchase the relevant Option
Securities, may be terminated by the Representatives by notice to the Company at
any time at or prior to Initial Closing Time or Option Closing Time, as the case
may be, and such termination shall be without liability of any party to any
other party except as provided in Section 4 and except that Sections 1, 7, 8 and
9 shall survive any such termination and remain in full force and effect.

 

SECTION 6.

Subsequent Offers and Resales of the Securities.

(a)           Offer and Sale Procedures. Each of the Initial Purchasers and the
Company, as the case may be, hereby establish and agree to observe the following
procedures in connection with the offer and sale of the Securities:

(i)            Offers and Sales. Offers and sales of the Securities shall be
made to such persons and in such manner as is contemplated by the Offering
Memorandum.

(ii)           No General Solicitation. No general solicitation or general
advertising (within the meaning of Rule 502(c) under the 1933 Act) will be used
in the United States in connection with the offering or sale of the Securities.

(iii)          Purchases by Non-Bank Fiduciaries. In the case of a non-bank
Subsequent Purchaser of a Security acting as a fiduciary for one or more third
parties, each third party shall, in the judgment of the applicable Initial
Purchaser, be a “qualified institutional buyer” within the meaning of Rule 144A
under the 1933 Act (a “Qualified Institutional Buyer”).

(iv)          Subsequent Purchaser Notification. Each Initial Purchaser will
take reasonable steps to inform, and cause each of its Affiliates to take
reasonable steps to inform, persons acquiring Securities from such Initial
Purchaser or its Affiliate, as the case may be, that the Securities (A) have not
been and will not be registered under the 1933 Act, (B) are being sold to them
without registration under the 1933 Act in reliance on Rule 144A or in
accordance with another exemption from registration under the 1933 Act, as the
case may be, and (C) may not be offered, sold or otherwise transferred except
(1) to the Company or (2) in accordance with (x) Rule 144A to a person whom the
seller reasonably believes is a Qualified Institutional Buyer that is purchasing
such Securities for its own account or for the account of a

 



 

15

Houston 3170177v.5

 

Qualified Institutional Buyer to whom notice is given that the offer, sale or
transfer is being made in reliance on Rule 144A or (y) pursuant to another
available exemption from registration under the 1933 Act.

(v)           Transfer Restriction. The transfer restrictions and the other
provisions set forth in the Offering Memorandum under the caption “Transfer
Restrictions,” including the legend required thereby, shall apply to the
Securities except as otherwise agreed by the Company and the Representatives.
Following the sale of the Securities by the Initial Purchasers to each
Subsequent Purchaser pursuant to the terms hereof, the Initial Purchasers shall
not be liable or responsible to the Company for any losses, damages or
liabilities suffered or incurred by the Company, including any losses, damages
or liabilities under the 1933 Act, arising from or relating to any subsequent
resale or transfer of any Security.

 

(b)

Covenants of the Company. The Company covenants with each Initial Purchaser as
follows:

(i)            Integration. The Company agrees that it will not and will cause
its Affiliates not to, directly or indirectly, solicit any offer to buy, sell or
make any offer or sale of, or otherwise negotiate in respect of, securities of
the Company of any class if, as a result of the doctrine of “integration”
referred to in Rule 502 under the 1933 Act, such offer or sale would render
invalid (for the purpose of (i) the sale of the Securities by the Company to the
Initial Purchasers, (ii) the resale of the Securities by the Initial Purchasers
to Subsequent Purchasers or (iii) the resale of the Securities by such
Subsequent Purchasers to others) the exemption from the registration
requirements of the 1933 Act provided by Section 4(2) thereof or by Rule 144A
thereunder or otherwise.

(ii)           Rule 144A Information. The Company agrees that, in order to
render the Securities eligible for resale pursuant to Rule 144A under the 1933
Act, while any of the Securities remain outstanding, it will make available,
upon request, to any holder of Securities or prospective purchasers of
Securities the information specified in Rule 144A(d)(4), unless the Company
furnishes information to the Commission pursuant to Section 13 or 15(d) of the
1934 Act.

(iii)         Restriction on Repurchases. Until the expiration of two years
after the original issuance of the Securities, the Company will not, and will
use its reasonable efforts to cause its Affiliates not to, resell any offered
Securities which are “restricted securities” (as such term is defined under Rule
144(a)(3) under the 1933 Act), whether as beneficial owner or otherwise (except
as agent acting as a securities broker on behalf of and for the account of
customers in the ordinary course of business in unsolicited broker’s
transactions) that have been reacquired by any of them and shall immediately
upon any purchase of any Securities submit such Securities to the Trustee for
cancellation.

(c)           Qualification of Initial Purchasers. Each Initial Purchaser
severally and not jointly represents and warrants to, and agrees with, the
Company that:

(i)            it is a Qualified Institutional Buyer and an “accredited
investor” within the meaning of Rule 501(a) under the 1933 Act (an “Accredited
Investor”) with such knowledge in financial and business matters as are
necessary in order to evaluate the merits and risks of an investment in the
Securities; and

(ii)           neither it, nor any of its Affiliates, nor any person acting on
its behalf, has engaged or will engage, in connection with the offering of the
Securities, in any form of general solicitation or general advertising within
the meaning of Rule 502(c) under the 1933 Act.

The Initial Purchasers understand that the Company, and for purposes of the
opinions to be delivered to the Initial Purchasers pursuant to Section 5 hereof,
counsel to the Company and counsel to the Initial Purchasers will rely upon the
accuracy and truth of the foregoing representations, and the Initial Purchasers
hereby consent to such reliance.

 

SECTION 7.

Indemnification.

(a)           Indemnification of Initial Purchasers. The Company agrees to
indemnify and hold harmless each Initial Purchaser, its Affiliates, its selling
agents and each person, if any, who controls any Initial Purchaser within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act as follows:

 

16

Houston 3170177v.5

 



 

 

(i)            against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in the Disclosure Package, the Final
Offering Memorandum (or any amendment or supplement thereto) or any Supplemental
Offering Materials (when taken together with the Disclosure Package), or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;

(ii)           against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 7(d) below) any such
settlement is effected with the written consent of the Company; and

(iii)          against any and all expense whatsoever, as incurred (including
the fees and disbursements of counsel chosen by the Representatives), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by any
Initial Purchaser through the Representatives expressly for use in the
Disclosure Package, the Final Offering Memorandum (or any amendment or
supplement thereto) or in any Supplemental Offering Materials.

(b)           Indemnification of Company, Directors and Officers. Each Initial
Purchaser severally agrees to indemnify and hold harmless the Company, its
directors, its officers and each person, if any, who controls the Company within
the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act against
any and all loss, liability, claim, damage and expense described in the
indemnity contained in subsection (a) of this Section 7, as incurred, but only
with respect to untrue statements or omissions, or alleged untrue statements or
omissions, made in the Disclosure Package, the Final Offering Memorandum or any
Supplemental Offering Materials in reliance upon and in conformity with written
information furnished to the Company by such Initial Purchaser through the
Representatives expressly for use therein.

(c)           Actions against Parties; Notification. Each indemnified party
shall give notice as promptly as reasonably practicable to each indemnifying
party of any action commenced against it in respect of which indemnity may be
sought hereunder, but failure to so notify an indemnifying party shall not
relieve such indemnifying party from any liability hereunder to the extent it is
not materially prejudiced as a result thereof and in any event shall not relieve
it from any liability which it may have otherwise than on account of this
indemnity agreement. In the case of parties indemnified pursuant to Section 7(a)
above, counsel to the indemnified parties shall be selected by the
Representatives, and, in the case of parties indemnified pursuant to Section
7(b) above, counsel to the indemnified parties shall be selected by the Company.
An indemnifying party may participate at its own expense in the defense of any
such action; provided, however, that counsel to the indemnifying party shall not
(except with the consent of the indemnified party) also be counsel to the
indemnified party. In no event shall the indemnifying parties be liable for fees
and expenses of more than one counsel (in addition to any local counsel)
separate from their own counsel for all indemnified parties in connection with
any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances. No
indemnifying party shall, without the prior written consent of the indemnified
parties, settle or compromise or consent to the entry of any judgment with
respect to any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever in
respect of which indemnification or contribution could be sought under this
Section or Section 8 hereof (whether or not the indemnified parties are actual
or potential parties thereto), unless such settlement, compromise or consent (i)
includes an unconditional release of each indemnified party from all liability
arising out of such litigation, investigation, proceeding or claim and (ii) does
not include a statement as to or an admission of fault, culpability or a failure
to act by or on behalf of any indemnified party.

 

17

Houston 3170177v.5

 



 

 

(d)           Settlement without Consent if Failure to Reimburse. If at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 7(a)(ii) effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.

SECTION 8.         Contribution. If the indemnification provided for in Section
7 hereof is for any reason unavailable to or insufficient to hold harmless an
indemnified party in respect of any losses, liabilities, claims, damages or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Initial Purchasers on the other hand from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company on the one hand and of the
Initial Purchasers on the other hand in connection with the statements or
omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations.

The relative benefits received by the Company on the one hand and the Initial
Purchasers on the other hand in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company
and the total initial purchasers’ discount received by the Initial Purchasers
bear to the aggregate initial offering price of the Securities.

The relative fault of the Company on the one hand and the Initial Purchasers on
the other hand shall be determined by reference to, among other things, whether
any such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or by the Initial Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 8. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 8 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

Notwithstanding the provisions of this Section 8, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities purchased and sold by it hereunder exceeds the
amount of any damages which such Initial Purchaser has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission.

No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

For purposes of this Section 8, each person, if any, who controls an Initial
Purchaser within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act and each Initial Purchaser’s Affiliates shall have the same rights to
contribution as such Initial Purchaser, and each director of the Company, each
officer of the Company, and each person, if any, who controls the Company within
the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act shall
have the same rights to contribution as the Company. The Initial Purchasers’
respective obligations to contribute pursuant to this Section 8 are several in
proportion to the principal amount of Securities set forth opposite their
respective names in Schedule A hereto and not joint.

 

18

Houston 3170177v.5

 



 

 

SECTION 9.         Representations, Warranties and Agreements to Survive. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or any of its subsidiaries submitted
pursuant hereto shall remain operative and in full force and effect, regardless
of (i) any investigation made by or on behalf of any Initial Purchaser or its
Affiliates or selling agents, any person controlling any Initial Purchaser, its
officers or directors or any person controlling the Company and (ii) delivery of
and payment for the Securities.

 

SECTION 10.

Termination of Agreement.

(a)           Termination; General. The Representatives may terminate this
Agreement, by notice to the Company, at any time at or prior to Closing Time (i)
if there has been, since the time of execution of this Agreement or since the
respective dates as of which information is given in the Preliminary Offering
Memorandum, the Disclosure Package or the Final Offering Memorandum (exclusive
of any amendments or supplements thereto subsequent to the date of this
Agreement), any material adverse change in the condition, financial or
otherwise, or in the earnings, business affairs or business prospects of the
Company and its subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, or (ii) if there has occurred any
material adverse change in the financial markets in the United States, any
outbreak of hostilities or escalation thereof or other calamity or crisis or any
change or development involving a prospective change in national or
international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the judgment of the Representatives,
impracticable or inadvisable to market the Securities or to enforce contracts
for the sale of the Securities, or (iii) if trading in any securities of the
Company has been suspended or materially limited by the Commission or the New
York Stock Exchange or if trading generally on the American Stock Exchange or
the New York Stock Exchange or in the NASDAQ System has been suspended or
materially limited, or minimum or maximum prices for trading have been fixed, or
maximum ranges for prices have been required, by any of said exchanges or by
such system or by order of the Commission, the NASD or any other governmental
authority, or (iv) a material disruption has occurred in commercial banking or
securities settlement or clearance services in the United States or (v) if a
banking moratorium has been declared by either Federal or New York authorities.

(b)           Liabilities. If this Agreement is terminated pursuant to this
Section 10, such termination shall be without liability of any party to any
other party except as provided in Section 4 hereof, and provided further that
Sections 1, 7, 8 and 9 shall survive such termination and remain in full force
and effect.

SECTION 11.       Default by One or More of the Initial Purchasers. If one or
more of the Initial Purchasers shall fail at the Closing Time to purchase the
Securities which it or they are obligated to purchase under this Agreement (the
“Defaulted Securities”), the Representatives shall have the right, within 24
hours thereafter, to make arrangements for one or more of the non-defaulting
Initial Purchasers, or any other initial purchasers, to purchase all, but not
less than all, of the Defaulted Securities in such amounts as may be agreed upon
and upon the terms herein set forth; if, however, the Representatives shall not
have completed such arrangements within such 24-hour period, then:

(a)           if the principal amount of Defaulted Securities does not exceed
10% of the aggregate principal amount of the Securities to be purchased
hereunder, each of the non-defaulting Initial Purchasers shall be obligated,
severally and not jointly, to purchase the full amount thereof in the
proportions that their respective purchase obligations hereunder bear to the
purchase obligations of all non-defaulting Initial Purchasers, or

(b)           if the principal amount of Defaulted Securities exceeds 10% of the
aggregate principal amount of the Securities to be purchased hereunder, this
Agreement shall terminate without liability on the part of any non-defaulting
Initial Purchaser.

No action taken pursuant to this Section 11 shall relieve any defaulting Initial
Purchaser from liability in respect of its default.

In the event of any such default which does not result in a termination of this
Agreement, either the Representatives or the Company shall have the right to
postpone the Closing Time for a period not exceeding seven days in order to
effect any required changes in the Offering Memorandum or in any other documents
or arrangements. As used herein, the term “Initial Purchaser” includes any
person substituted for an Initial Purchaser under this Section 11.

 

19

Houston 3170177v.5

 



 

 

SECTION 12.       Notices. All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed or
transmitted by any standard form of telecommunication. Notices to the Initial
Purchasers shall be directed to Merrill Lynch at 1 Houston Center, 1221 McKinney
Street, Suite 2700, Houston, Texas 77010, attention of Chris Mize, and Wachovia
Capital Markets, LLC at 1001 Fannin St., Suite 2255, Houston, TX 77002,
attention of Jay Chernosky. Notices to the Company shall be directed to them at
1776 Lincoln Street, Suite 700, Denver, Colorado 80203, attention of Anthony J.
Best.

SECTION 13.       No Advisory or Fiduciary Relationship. The Company
acknowledges and agrees that (a) the purchase and sale of the Securities
pursuant to this Agreement, including the determination of the offering price of
the Securities and any related discounts and commissions, is an arm’s-length
commercial transaction between the Company, on the one hand, and the several
Initial Purchasers, on the other hand, (b) in connection with the offering
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, or its stockholders, creditors, employees or any other
party, (c) no Initial Purchaser has assumed or will assume an advisory or
fiduciary responsibility in favor of the Company with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company on other
matters) and no Initial Purchaser has any obligation to the Company with respect
to the offering contemplated hereby except the obligations expressly set forth
in this Agreement, (d) the Initial Purchasers and their Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company, and (e) no Initial Purchaser has provided any legal,
accounting, regulatory or tax advice with respect to the offering contemplated
hereby and the Company has consulted its own legal, accounting, regulatory and
tax advisors to the extent it deemed appropriate.

SECTION 14.       Integration. This Agreement supersedes all prior agreements
and understandings (whether written or oral) between the Company and the Initial
Purchasers, or any of them, with respect to the subject matter hereof.

SECTION 15.       Parties. This Agreement shall inure to the benefit of and be
binding upon the Initial Purchasers and the Company and their respective
successors. Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than the
Initial Purchasers and the Company and their respective successors and the
controlling persons and officers and directors referred to in Sections 7 and 8
and their heirs and legal representatives, any legal or equitable right, remedy
or claim under or in respect of this Agreement or any provision herein
contained. This Agreement and all conditions and provisions hereof are intended
to be for the sole and exclusive benefit of the Initial Purchasers and the
Company and their respective successors, and said controlling persons and
officers and directors and their heirs and legal representatives, and for the
benefit of no other person, firm or corporation. No purchaser of Securities from
any Initial Purchaser shall be deemed to be a successor by reason merely of such
purchase.

SECTION 16.       GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

SECTION 17.       TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT
AS OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY
TIME.

SECTION 18.       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

SECTION 19.       Effect of Headings. The Section headings herein are for
convenience only and shall not affect the construction hereof.

 

[Signature page follows.]

 

20

Houston 3170177v.5

 



 

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Initial Purchasers and the Company in accordance with its terms.

Very truly yours,

 

ST. MARY LAND & EXPLORATION COMPANY

 

 

By: /s/ DAVID W. HONEYFIELD

 

Name:

David W. Honeyfield

 

 

Title:

SVP – CFO, Secretary & Treasurer

 

 

CONFIRMED AND ACCEPTED,

as of the date first above written:

 

MERRILL LYNCH & CO.

MERRILL LYNCH, PIERCE, FENNER & SMITH

 

INCORPORATED

WACHOVIA CAPITAL MARKETS, LLC

BEAR, STEARNS & CO. INC

BNP PARIBAS SECURITIES CORP.

UBS SECURITIES LLC

 

By: MERRILL LYNCH, PIERCE, FENNER & SMITH

 

INCORPORATED

 

 

 

By: /s/ JOSEPH C. GATTO

 

 

Authorized Signatory

 

 

By: WACHOVIA CAPITAL MARKETS, LLC

 

 

By: /s/ MARC TUNICK

 

Authorized Signatory

 

For themselves and as Representatives of the other Initial Purchasers named in
Schedule A hereto.

 

Signature page to

Purchase Agreement

Houston 3170177v.5

 



 

 

SCHEDULE A

Name of Initial Purchaser

Principal
Amount of
Securities

Merrill Lynch Pierce, Fenner & Smith Incorporated

$     131,250,000

Wachovia Capital Markets, LLC.

81,250,000

Bear, Stearns & Co. Inc.

12,500,000

BNP Paribas Securities Corp.

12,500,000

UBS Securities LLC

12,500,000

 

 

 

 

 

 

Total

$     250,000,000

 

 

 

 

Schedule A

Houston 3170177v.5

 



 

 

SCHEDULE B

Pricing Term Sheet Dated March 29, 2007

St. Mary Land & Exploration Company

$250,000,000

3.50% Senior Convertible Notes due 2027

Issuer:

St. Mary Land & Exploration Company

Security:

3.50% Senior Convertible Notes due 2027

Principal Amount Offered:

$250,000,000

Over-allotment Option:

$37,500,000

Maturity:

April 1, 2027

Redemption Date:

April 6, 2012

Investor Put Dates:

April 1, 2012, April 1, 2017, April 1, 2022

Annual Interest Rate:

3.50% (subject to additional contingent interest under certain circumstances
beginning April 1, 2012)

Principal Amount per Note:

$1,000

Issue Price:

100%

Conversion Premium:

48.0%

Last Sale (3/29/07):

$36.77

Conversion Price:

$54.42

Conversion Rate:

18.3757

Conversion Rate Cap:

27.1960

Conversion Trigger Price

$70.75 (130% of the Conversion Price)

Comparable Yield:

7.00%

Trade Date:

March 29, 2007

Settlement Date:

April 4, 2007

CUSIP:

792228AE8

Make Whole Premium:

The following table sets forth the amount, if any, by which the applicable
conversion rate will

increase in connection with certain change of control events for each
hypothetical stock price and effective date set forth below:

 

 

 

Schedule B - 1

Houston 3170177v.5

 



 

 

 

[img1.gif]


 

The actual stock price and effective date may not be set forth in the table
above, in which case:

• If the actual stock price on the effective date is between two stock price
amounts in the table or the actual effective date is between two effective dates
in the table, the amount of the conversion rate adjustment will be determined by
straight-line interpolation between the adjustment amounts set forth for the
higher and lower stock price amounts and the two effective dates, as applicable,
based on a 365-day year;

• If the actual stock price on the effective date exceeds $100.00 per share of
our common stock (subject to certain anti-dilution adjustments), no adjustment
to the applicable conversion rate will be made; and

• If the actual stock price on the effective date is less than $36.77 per share
of our common stock (subject to certain anti-dilution adjustments), no
adjustment to the conversion rate will be made.

This communication is intended for the sole use of the person to whom it is
provided by the sender.

These securities have not been registered under the Securities Act of 1933, as
amended, and may only be sold to qualified institutional buyers pursuant to Rule
144A or pursuant to another applicable exemption.

The information in this term sheet supplements the Company’s preliminary
Offering Memorandum, dated March 28, 2007 (the “Preliminary Offering
Memorandum”). This term sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum. Terms used herein but not defined herein shall
have the respective meanings as set forth in the Preliminary Offering
Memorandum.

ANY DISCLAIMER OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO THIS
COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES WERE
AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM

 

Schedule B - 2

Houston 3170177v.5

 



 

 

EXHIBIT A

FORM OF OPINION OF COMPANY’S COUNSEL

TO BE DELIVERED PURSUANT TO SECTION 5(a)

1.             The Company and each of the Designated Subsidiaries have been
duly incorporated and are validly existing as corporations in good standing
under the laws of their respective jurisdictions of incorporation.

2.             The Company and each of the Designated Subsidiaries have the
corporate power to own, lease and operate their respective properties and
conduct their respective businesses as described in the Disclosure Package and
the Final Offering Memorandum, and the Company has the corporate power to enter
into the Transaction Documents and to carry out all the terms and provisions
thereof to be carried out by it, including, without limitation, the corporate
power to issue, sell and deliver the Securities.

3.             The issued shares of capital stock of each of the Designated
Subsidiaries have been duly authorized and validly issued, are fully paid and
non-assessable and, except as otherwise set forth in the Disclosure Package and
the Final Offering Memorandum, are owned beneficially by the Company free and
clear of any security interest perfected under Article 9 of the Uniform
Commercial Code, or to our knowledge, any other security interests, liens,
encumbrances, equities or claims, and to our knowledge are not the subject of
any agreement or understanding with any person, and were not issued in violation
of any preemptive or similar rights pursuant to applicable law or the
certificate of incorporation, by-laws or governing documents of the Designated
Subsidiaries; and, to our knowledge, except as disclosed in the Disclosure
Package and the Final Offering Memorandum, there are no outstanding
subscriptions, rights, warrants, options, calls, convertible securities,
commitments of sale, or instruments related to or entitling any person to
purchase or otherwise acquire any shares of, or any security convertible into or
exercisable or exchangeable for any such shares of, capital stock or other
ownership interest of the Designated Subsidiaries.

4.             The Company has an authorized, issued and outstanding
capitalization as set forth in the financial statements, including the schedules
and notes, included in the Disclosure Package and Final Offering Memorandum; all
of the issued shares of capital stock of the Company have been duly authorized
and validly issued and are fully paid and non-assessable, and were not issued in
violation of or subject to any preemptive rights pursuant to applicable law or
the restated certificate of incorporation, restated by-laws or governing
documents of the Company or to our knowledge other rights to subscribe for or
purchase securities; and, to our knowledge, except as described in the
Disclosure Package and the Final Offering Memorandum, there are no outstanding
subscriptions, rights, warrants, options, calls, convertible securities,
commitments of sale or rights related to or entitling any person to purchase or
otherwise acquire any shares of, or any security convertible into or exercisable
or exchangeable for, the capital stock of, or other ownership interest in, the
Company.

5.             The issuance of the shares of Common Stock issuable upon
conversion of the Securities has been duly authorized by all necessary corporate
action of the Company and, when issued to satisfy the conversion rights of the
Securities in the manner described in the Indenture, the shares of Common Stock
will be validly issued, fully paid and non-assessable. The issuance of the
shares of Common Stock issuable upon conversion of the Securities is not subject
to preemptive or other similar rights, or any restriction upon the voting or
transfer thereof pursuant to applicable law or the restated certificate of
incorporation, restated by-laws or governing documents of the Company.

6.             The execution and delivery of the Purchase Agreement have been
duly authorized by all necessary corporate action of the Company, and the
Purchase Agreement has been duly executed and delivered by the Company.

7.             The execution and delivery of the Registration Rights Agreement
have been duly authorized by all necessary corporate action of the Company, and
the Registration Rights Agreement has been duly executed and delivered by the
Company. The Registration Rights Agreement is the valid and binding agreement of
the Company, enforceable against the Company in accordance with its terms.

8.             The execution and delivery of the Indenture have been duly
authorized by all necessary corporate action of the Company, and the Indenture
has been duly executed and delivered by the Company. The Indenture is the valid
and binding agreement of the Company, enforceable against the Company in
accordance with its terms.

 

 

 

Exhibit A - 1

Houston 3170177v.5

 



 

 

9.             The execution and delivery of the Securities have been duly
authorized by all necessary corporate action of the Company, and the Securities
have been duly executed by the Company. When authenticated in accordance with
the terms of the Indenture and delivered against payment therefor in accordance
with the terms of the Purchase Agreement, the Securities will be the valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms and entitled to the benefits of the Indenture.

10.           The Company’s capital stock conforms in all material respects to
the description set forth in the Disclosure Package and the Final Offering
Memorandum under the heading “Description of Capital Stock” and, insofar as such
description constitutes a summary of the legal matters, documents or proceedings
referred to therein, it provides a fair summary of such legal matters, documents
and proceedings.

11.           The statements under the captions “Description of Notes,”
“Description of Other Debt,” “Plan of Distribution,” “Transfer Restrictions” and
“Certain U.S. Federal Tax Considerations” in the Disclosure Package and the
Final Offering Memorandum, insofar as such statements relate to statements of
law or summaries of documents referred to therein or of legal conclusions, have
been reviewed by us and such statements of law and summaries of documents are
accurate in all material respects.

12.           The issuance and sale of the Securities and the execution,
delivery and performance by the Company of the Transaction Documents and the
consummation of the transactions therein contemplated, including, without
limitation, the issuance and delivery of the Common Shares upon due conversion
of the Securities in accordance with the terms of the Securities, do not (A) to
our knowledge require the consent, approval, authorization, registration or
qualification of or with any governmental authority, except such as have been
obtained, such as may be required under state securities or Blue Sky laws and
such as may be required in connection with the Company’s obligations under the
Registration Rights Agreement, (B) to our knowledge constitute a breach of, or a
default under, any instrument to which the Company or any of the Designated
Subsidiaries is a party and which is filed as an exhibit and set forth on the
exhibit list to (i) the Company’s Annual Report on Form 10-K for the year ended
December 31, 2006, which is incorporated by reference in the Disclosure Package
and the Final Offering Memorandum, or (ii) any other report filed by the Company
with the Commission under Section 13(a) of the Exchange Act after the date of
such Annual Report on Form 10-K and through the dates of the Disclosure Package
and the Final Offering Memorandum, which reports are incorporated by reference
in the Disclosure Package and the Final Offering Memorandum, except for such
breaches or defaults that would not have a material adverse effect on the
business, financial conditions or results of operations of the Company and the
Designated Subsidiaries, taken as a whole, or (C) violate the restated
certificate of incorporation or restated by-laws of the Company or the governing
documents of any of the Designated Subsidiaries or, to our knowledge, any
present statute, rule or regulation promulgated by the United States or the
General Corporation Law of the State of Delaware which in our experience is
normally applicable both to general business corporations which are not engaged
in regulated business activities and to transactions of the type contemplated by
the Transaction Documents or any order of any court or other governmental
authority or any arbitrator known to us and applicable to the Company or any of
the Designated Subsidiaries.

13.          Based upon the representations of the Company and the Initial
Purchasers in the Purchase Agreement and assuming compliance by the Company and
the Initial Purchasers with their respective obligations under the Purchase
Agreement (including compliance by the Initial Purchasers with the restrictions
on resale set forth under the caption “Transfer Restrictions” in the Disclosure
Package and the Final Offering Memorandum), the issuance and sale of the
Securities to the Initial Purchasers, and the offering, resale and delivery by
the Initial Purchasers of the Securities, in each case in the manner
contemplated by the Purchase Agreement, will be exempt from the registration
requirements of the Securities Act.

14.           The Indenture complies as to form in all material respects with
the requirements of the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), and the rules and regulations of the Commission applicable to
an indenture that is qualified thereunder. Prior to the effectiveness of any
registration statement prepared in connection with the Company’s obligations
under the Registration Rights Agreement, the Indenture is not required to be
qualified under the Trust Indenture Act.

15.           The Company is not and, after giving effect to the offering and
sale of the Securities, will not be an “investment company” or an entity
“controlled” by an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended.

 

 

 

Exhibit A - 2

Houston 3170177v.5

 



 

 

16.           The documents incorporated or deemed to be incorporated by
reference in the Disclosure Package and the Final Offering Memorandum, when they
were filed with the Commission, appeared on their face to comply as to form in
all material respects with the requirements of the 1934 Act (it being understood
that we express no opinion with respect to the financial statements, including
the notes and schedules thereto and the auditor’s report thereon, and any other
information of a financial or accounting nature set forth or referred to in such
incorporated documents).

In addition, although we have not undertaken, except as otherwise indicated in
this opinion, to determine or verify independently, and do not assume any
responsibility for, the accuracy, completeness or fairness of the statements
contained in the Disclosure Package and the Final Offering Memorandum, we
confirm that during the preparation of the Disclosure Package and the Final
Offering Memorandum we participated in conferences with officers and other
representatives of the Company, the Initial Purchasers, counsel to the Initial
Purchasers and representatives of the independent public accountants of the
Company, at which conferences the contents of the Offering Memorandum (including
the documents incorporated or deemed to be incorporated by reference) were
discussed, and on the basis of the foregoing and the information that was
disclosed to us (relying as to materiality to the extent we deem appropriate and
in good faith upon the officers and other representatives of the Company) no
facts came to our attention that caused us to believe that the Disclosure
Package or the Final Offering Memorandum (including the documents incorporated
or deemed incorporated by reference), as of its date or the date of this
opinion, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading (it being understood that we express no opinion with respect to the
financial statements, including the notes and schedules thereto and the
auditor’s report thereon, and any other information of a financial or accounting
nature set forth or referred to in the Disclosure Package or the Final Offering
Memorandum or any document incorporated or deemed incorporated by reference).

 

 

 

 

Exhibit A - 3

Houston 3170177v.5

 

 

 